Citation Nr: 1742697	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES 

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability to include major depression also claimed as nervous condition and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran  represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Board hearing before the undersigned Veterans' Law Judge in October 2016.  The hearing transcript is associated with the record.

The Board construed the Veteran's claim broadly, to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disability and service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an August 2008 rating decision, and the Veteran neither filed a notice of disagreement, nor submitted new and material evidence within a year of the rating decision.

2.  Service connection for an acquired psychiatric disability to include major depression also claimed as nervous condition and post-traumatic stress disorder (PTSD) was denied in an August 2008 rating decision, and the Veteran neither filed a notice of disagreement, nor submitted new and material evidence within a year of the rating decision.

3.  The evidence received since the August 2008 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claims of entitlement to service connection for a back disability and an acquired psychiatric disability to include major depression also claimed as nervous condition and PTSD.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the Veteran's claim for entitlement to service connection for a back disability is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The August 2008 rating decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include major depression also claimed as nervous condition and PTSD is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The criteria for reopening a previously denied claim a back disability and an acquired psychiatric disability have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims for service connection for a back disability and for an acquired psychiatric disability were denied by an August 2008 rating decision.  The Veteran did not file a notice of disagreement after the August 2008 rating decision, nor did he submit any new and material evidence within a year of a notification letter dated August 28, 2008.  See 38 C.F.R. §3.156(b).  The August 2008 rating decision thereby became final.  At the time of the August 2008 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, private treatment records and records from the Social Security Administration (SSA).

Regarding the Veteran's claim for service connection for a back condition, evidence received since the August 2008 rating decision includes additional VA treatment records, private treatment records and SSA records.  It also contains testimony by the Veteran from an October 2016 Board hearing.  Specifically, the Veteran described experiencing a sensation in his back while lifting duffle bags during while in service.  In addition, the evidence includes a January 2005 private opinion suggesting a link between a current back condition to his period of active service.  This new evidence is presumed credible for the limited purposes of reopening the claim.  The information is also considered to be material because it would at least trigger VA's duty to assist where the case reopened.  Therefore, the evidence is sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim for service connection for a back disorder is reopened.

Regarding the Veteran's claim for service connection for an acquired psychiatric condition, evidence received since the August 2008 rating decision includes additional VA treatment records, private treatment records and SSA records.  It also contains testimony by the Veteran from an October 2016 Board hearing, where he reported experiencing traumatic events as a medic during his military service.  The Veteran also testified to seeking counseling at a VA hospital during and after active service.  In addition, the evidence includes a February 2005 private opinion that diagnosed the Veteran with an acquired psychiatric condition and suggested a link between his current psychiatric conditions to his period of active service.  This new evidence is presumed credible for the limited purposes of reopening the claim.  The information is also considered to be material because it would at least trigger VA's duty to assist were the case reopened.  Therefore, it is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim for service connection for an acquired psychiatric condition to include PTSD is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a back disorder is reopened.

New and material evidence has been presented and the claim of entitlement to service connection for an acquired psychiatric condition to include PTSD is reopened.


REMAND

The Veteran is seeking service connection for a back disability and for an acquired psychiatric disorder.  The Veteran contends that he incurred a chronic back disability and traumatic events during service.  

The Veteran's service treatment records and July 1989 separation examination do not show complaints of treatment for or diagnosis of either a low back condition or an acquired psychiatric disability.  The Veteran testified that he believed some of his service treatment records supporting his claim had not been associated with his claims file.  

In addition, the Veteran stated that he sought VA counseling for nightmares in 1984 at Blanchfield Army Community Hospital (BACH) in Fort Campbell, KY, after his brother died in a military plane crash because he gave him his seat on the plane (other accounts have the Veteran giving up his seat for a soldier whose wife had recently had a baby).  

The Veteran also testified that in 1994 he sought treatment at a Detroit, Michigan VAMC for depression.  

A remand is necessary to assist the Veteran in obtaining these records.

Regarding the Veteran's back, he contends that he hurt his back in service during practice maneuvers and he reported being given a profile on several occasions.  The Veteran first filed a service connection claim for a back disorder in 1989, which is the same year he was discharged from service.  The Veteran underwent a January 1990 x-ray that indicated congenital scoliosis, but a MRI in 2005 showed a herniated disc and the Veteran underwent surgery.  

In July 2004, the Veteran reported experiencing intermittent back pain since 1989, but it was noted that the back pain had increased since he had slipped in the shower two weeks earlier.  X-rays showed "MILD CURVATURE' CONCAVE TO THE LEFT. L5 SPONDYLOLYSIS, NO SPONDYLOLISTHE5IS. LOSS OF THE NORMAL LUMSAR LORDOSIS."

In 2005, the Veteran attempted to reopen his back disability indicating that he had injured his back while in jump school.

The record does contain a January 2005 private medical statement that noted the Veteran's reported in service back injury and symptoms dating to service.  

However, there is no medical opinion linking the Veteran's current disability to service or the incurrence of a chronic condition within a year of discharge.  Here, the Veteran's filing of a claim the same year as discharge and a private medical professional's notes suggesting that the Veteran's back disability may have onset in service, is sufficient to trigger VA's duty to provide a VA opinion and current diagnosis in order to adjudicate the service connection claim.  As such, a remand is necessary for a VA medical examination and medical opinion.  

Regarding the Veteran's claim for acquired psychiatric disability, he testified that while stationed in Honduras in 1984 he witnessed rebels murdering local villagers including children.  The Veteran also reported that while stationed in Egypt in 1985 he was dispatched to rescue a family that had been captured by Palestinian soldiers.  He reported finding the family murdered and "stacked on top of each other".  He later reported to the VA doctor that he began experiencing panic attacks, and nightmares due to this experience.  

In 2005, the Veteran filed a psychiatric claim indicating that he believed he had depression due to his service as an Emergency Medical Technician in Saudi Arabia and Egypt.

In July 2006, the Veteran's VA psychologist suggested that there was a nexus between the Veteran's reported in service traumatic experiences and his depression, also claimed as a nervous condition and PTSD.  However, the stressors relied on by this psychologist have not yet been corroborated.  Therefore, a remand is necessary to attempt to verify the Veteran's reported in-service stressors and current diagnosis.  As such, a medical examination and opinion is necessary to adjudicate the service connection claim.

In a 2004 VA treatment record, the Veteran stated that he felt he had depression since 2002 as a result of losing his job.  He also reported mental health difficulty since separating from his wife in 1990.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding copies of the Veteran's service treatment records and service personnel records.

2.  Obtain all outstanding VA medical records, including those from Blanchfield Army Community Hospital (BACH) in Fort Campbell, KY (for treatment between June and December 1984) and from the Detroit, Michigan VAMC.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent).

3.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current back disorder and should offer the following opinion: Is it at least as likely as not (50 percent or greater probability) that a currently diagnosed back disorder either began during or was otherwise caused by the Veteran's active naval service?  Why or why not?  

In so doing, the examiner should address the relevance, if any, of the back x-ray in January 1990 which showed minimal scoliosis, but normal disc spaces and no evidence of fracture or dislocation.

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability using the DSM-V, to include PTSD.

a)  If PTSD pursuant to the DSM-V is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his active duty service, from September 1983 to December 1989.  Why or why not? 

Additionally, if PTSD is diagnosed, the examiner should identify the stressor that supports the diagnosis, to include whether the Veteran's PTSD is the result of fear of hostile military or terrorist activity.

b)  If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) either began during or was otherwise caused by his military service (from September 1983 to December 1989.).  Why or why not?

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


